UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7705


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KAHUNTAS CHAPMAN, a/k/a Pie Face,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. J. Michelle Childs, District Judge. (8:11-cr-02356-JMC-4)


Submitted: January 3, 2022                                        Decided: January 19, 2022


Before NIEMEYER and DIAZ, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kahuntas Chapman, Appellant Pro Se. William Jacob Watkins, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kahuntas Chapman appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having reviewed the

record and finding no reversible error, we affirm the decision of the district court. See

United States v. Chapman, No. 8:11-cr-02356-JMC-4 (D.S.C. Oct. 28, 2020). We grant

Chapman’s motion to supplement his informal brief and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2